Title: Abigail Adams to John Quincy Adams, 21 July 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My Dear Son
      july 21 1786 London
     
     Altho afflicted to day with one of my bad headaches; I must write you, least the vessel should Sail in my absence with out a Letter from me. A few weeks ago we Breakfasted with mr Bridgen whom you know. He collected several gentlemen of literature, and amongst them mr Hollis, who has often dinned with us. He is a Worthy good Man, and so well known at the university that I need give no further account of him. He was going in a day or two to his Country seat for the Summer and he made us promise that we would come out to Hyde and Spend a week with him. His invitation savourd so much of that Hospitality which this country was once celebrated for, that we did not hesitate to comply, and next week is the time appointed.
     He told us that there was but one place in his House, but what was common to all his Friends, and that was his Liberary. They must be great favorites to be admitted there; for he could not bear to have his Books misplaced. This will give you an Idea of his neatness and regularity. Mr Bridgen col S and your sister are of the party.
     By Captain Callihan we send the Books you wrote for, and a valuable little parcel your Pappa has added to them, for the benefit of you and your Brothers. They cost 8 Guineys so be carefull of them.
     I thank you for your Letter, it gave me great pleasure, and I am happy to find you so well situated. The attention you have always given to your studies, and the fondness You have for Literature, precludes any other injunctions to you than that of taking care of your Health. I believe I ought to except one other—which is a watchfulness over yourself; that the knowledge you have acquired does not make you assumeing, and too tenacious of your own opinions. Pope says, “those best can bear reproof, who merit praise.” It is upon this principal that I would gaurd you against the only error that I am conscious you possess. I cannot advise you better upon this subject than in the words of Pope, and as you love poetry fix the following lines in your memory
     
      Tis not enough taste judgement Learning join;
      In all you speak, let Truth and candour shine
      That not alone, what to your sense is due.
      All may allow, but seek your Friendship too
      
      Be silent always when you doubt your Sense
      And speak; tho sure with Seeming diffidence
      Some possitive persisting Fops we know
      Who if once wrong will needs be always so.
      But you with pleasure own your Errors past
      And make each day a critic on the last.
     
     I inclose to you an Epitaph upon Dr Johnson written by as great a curiosity as himself. It was given me by Miss Shipley daughter to the Bishop of Saint Asaph. I have met with many persons here, who were personally acquainted with the dr. They have a great respect for his memory, but they all agree that he was an unpleasent companion who would never bear the least contradiction. Your sister Sent you Mrs Pioggi anecdotes of him. Boswells are too contemptable to be worth reading. Your Friend Murry first lent me Mrs Pioggis and from it I coppy the following lines written by him in the blank page
     
      “Like those bright sparks which comets leave behind
      Appear the effusions of great Johnsons mind
      Had its vast orb unclouded pour’d its rays.
      The glorious flood had blinded by its blaize
      But clouds of weakness thickly round it fly
      And save the envy of the weakest eye.”
     
     Pray inform us from whence arises the illeberal Spirit which appears in the Boston Gazzets against the Law? or rather the professors of it. I am sorry any of our Countrymen should disgrace themselves by holding up such sentiments as Honestus, who ever he is, has publishd to the world. I suspect one may apply to him, the observation which Pope Gangenella made upon Voltair, that he attackd Religion because it was troublesome to him. He had better adopt Johnsons opinion, “that the Law is the last result of Humane wisdom, acting upon humane experience for the benifit of the publick.”
     If some of the professors are a disgrace to it, they would have been equally so as merchants Physicians or divines. Where is the profession composed only of Honest Men? annihilate the profession of the Law, and the Liberties of the Country would soon share the same fate. If they wish to suppress the influence of the Bar, Let them practise justice, and consider the Maxim, “that can never be politically right, which is morally wrong.”
     
     As to politicks Parliament is up and a dead Calm ensues. With respect to America, things remain much in the same state as when I wrote you last, all the movements here, will depend upon the Measures of Congress. Untill some regular System is adopted, the less communication our Country has with this, the better. Lamb has orders to repair to Congress, and lay before them the result of his negotiations.
     Col Smith has promised to write to you, and your sister will tell you all about herself. I wrote you by Col Forrest on the 13th of june, who saild for newyork. I suppose you are very happy by this time to have enterd upon your last year, and your Brother Charles to have finishd his Freshmanship. If your Brother Tommy enters, be very attentive to him, and always give him the advise of judgment and reflection, rather than what may result from the feelings of the moment. And whatever your own sentiments may be with regard to the abilities and qualifications of your Preceptors, you should always endeavour to treat them with the respect due to their Station, and enjoin the same conduct upon your Brothers. It is not in your power to remedy the evils you complain of. Whilst the Salleries are so small it cannot be expected that Gentlemen of the first abilities will devote their lives to the preceptorship. The concequence will be, that young Men will fill those places, and the changes will be frequent. Get all the good you can, and beware that you do no ill to others. You must be conscious of how great importance it is to youth, that they should respect their teachers. Therefore whatever tends to lessen them, is an injury to the whole Society, besides there is nothing which a person will not sooner forgive, than contempt. If you are conscious to yourself that you possess more knowledge upon some subjects than others of your standing, reflect that you have had greater opportunites of seeing the world, and obtaining a knowledge of Mankind than any of your cotemporarys, that you have never wanted a Book, but it has been supplied you, that your whole time has been spent in the company of Men of Literature and Science. How unpardonable would it have been in you, to have been a Blockhead. My paper will allow me room only to add, my blessing to you & Your Brothers from your ever affectionate
     
      A Adams
     
    